department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-144911-07 date date internal_revenue_service number release date index number ---------------------------- -------------------------------- ------------------------------------ -------------------------------------------- --------------------------------------- ------------------------------------ p1 p2 -------------------------------------- -------------------------------------- ----------------------- -------------------------------------- -------------------------------------- ----------------------- distributing -------------------------------------- ----------------------------------- state ------------- country a country b ----------------- ---------------- ---- -------- -------- ---- ------- ------- r x y z year year plr-144911-07 industry c --------------------- dear --------------- this letter responds to your date letter requesting rulings as to certain federal_income_tax consequences of proposed transactions the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 summary of facts p1 is the common parent of an affiliated_group of companies that files a consolidated federal_income_tax return with its eligible members on a calendar_year basis p1 wholly owns p2 p1 and p2 are organized in state distributing is organized in country a p1 owns x percent of distributing and p2 owns y percent of distributing for federal_income_tax purposes ie without regard to the interest that a disregarded_entity owns in distributing p1 and p2 acquired x percent and y percent in distributing in a series of tax-free transactions in year followed by two taxable redemptions in each of year and year in which distributing redeemed shares that p2 held year sec_1 and are within the five-year pre-distribution period prior to this series of transactions p1 owned distributing indirectly through a first-tier u s subsidiary and a second-tier foreign_subsidiary and p2 owned no shares of distributing in year the second-tier foreign_subsidiary liquidated into the first-tier u s subsidiary in a transaction described in sec_332 the first-tier u s subsidiary merged into p1 in a transaction described in sec_368 and shortly thereafter p1 contributed z percent of its interest in distributing to p2 in a transaction described in sec_351 ultimately the interests of p1 and p2 in distributing are x percent and y percent respectively as a result of the taxable redemptions in year and year plr-144911-07 distributing is engaged in industry c worldwide through various foreign subsidiaries and disregarded entities including wholly-owned country b group comprised of a disregarded_entity owning a chain of subsidiaries organized in country b p1’s management seeks to acquire additional foreign entities in industry c and believes that it can optimize financing for future acquisitions via the country b group if the country b group were owned directly by p2 and not by distributing distributing has filed financial information indicating that each of country b group and distributing and the entities that it retains have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions to achieve the stated corporate business_purpose the taxpayer proposes the following transactions distributing will amend its bylaws to change its status from a generally tax- exempt entity to a fully taxable entity for country a purposes distributing will recapitalize its stock into r different classes as noted above p1 owns x percent of distributing and p2 owns y percent of distributing for federal_income_tax purposes ie without regard to the interest that a disregarded_entity owns in distributing distributing will redeem the shares the disregarded_entity holds thereby conforming ownership for legal purposes with ownership for federal_income_tax purposes distributing will form controlled a new holding_company organized in country b distributing will contribute country b group to controlled in exchange for additional shares of controlled whether actually issued or deemed issued distributing will distribute pro_rata all its shares of controlled stock to distributing’s shareholders p1 and p2 p1 will contribute its x percent interest in controlled to p2 in exchange for additional shares of p2 whether actually issued or deemed issued certain transactions will continue between distributing and controlled including cross- chain product sales and sharing of a logistics and distribution center in addition certain executives will continue to oversee the distributing and controlled active businesses hereinafter both types of transactions will comprise continuing plr-144911-07 transactions the salaries of these executives will be allocated to members of the distributing and controlled separate affiliated groups as defined in sec_355 hereinafter sags in proportion to the services rendered each consistent with current practice payments made in connection with all continuing transactions will be for fair_market_value based on terms and conditions for which the parties bargain at arms’ length representations the taxpayer represents as follows any indebtedness that controlled or any member of its sag owes to distributing or any member of its sag after the distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by p1 and p2 as a creditor employee or in any capacity other than in that of a shareholder of distributing the five years of financial information submitted on behalf of distributing’s retained subsidiaries members of the distributing sag as defined in sec_355 that will conduct distributing’s active trade_or_business and on behalf of controlled and the country b group members of the controlled sag is representative of the current operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted distributing’s retained subsidiaries are and immediately after the distribution will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 following the contribution and immediately after the distribution the country b group will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 neither the distributing active business nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of the distribution distributing and or its retained subsidiaries have been the principal owners of the goodwill and significant assets of the distributing active business and will continue to be the owners following the distribution neither the controlled active business nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of the distribution the country b group has been the principal_owner of the goodwill and significant plr-144911-07 assets of the controlled active business and will continue to be the owner following the distribution following the distribution the distributing sag will continue the active_conduct of the distributing active business through the retained subsidiaries independently and with its separate employees except for continuing transactions following the distribution the controlled sag will continue the active_conduct of the controlled active business through the country b group independently and with its separate employees except for continuing transactions the distribution will facilitate the financing of future foreign acquisitions by improving the borrowing capability of the country b group the distribution is motivated in whole or substantial part by this corporate business_purpose the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both no plan or intention exists to liquidate distributing any of the retained subsidiaries or any member of the country b group to merge any of these entities with any other entity to dispose_of controlled after the distribution or to sell or otherwise dispose_of the assets of any of these entities after the distribution except in the ordinary course of business the total adjusted_basis and fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization any liabilities to be assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value plr-144911-07 of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange the aggregate fair_market_value of the assets distributing transfers in the contribution will equal or exceed the aggregate adjusted_basis of these assets distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing or any member of its sag and controlled or any member of its sag at the time of or after the distribution other than intercompany loans that have arisen or will arise between the parties in the ordinary course of business payments made in connection with all continuing transactions if any between distributing or any member of its sag and controlled or any member of its sag will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the distribution are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest plr-144911-07 within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 p1’s postdistribution amount as defined by sec_1_367_b_-5 with respect to distributing is greater than or equal to its predistribution amount as defined by sec_1_367_b_-5 with respect to distributing p1’s postdistribution amount as defined by sec_1_367_b_-5 with respect to controlled is greater than or equal to its predistribution amount as defined by sec_1_367_b_-5 with respect to controlled p2’s postdistribution amount as defined by sec_1_367_b_-5 with respect to distributing is greater than or equal to its predistribution amount as defined by sec_1_367_b_-5 with respect to distributing p2’s postdistribution amount as defined by sec_1_367_b_-5 with respect to controlled is greater than or equal to its predistribution amount as defined by sec_1_367_b_-5 with respect to controlled rulings based solely upon the information submitted and representations made we rule as follows the contribution of country b group to controlled followed by the distribution of controlled stock to p1 and p2 will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 plr-144911-07 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset that controlled received in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by p1 and p2 on the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of p1 will equal the aggregate basis of the distributing stock held by p1 immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each that p1 holds immediately following the distribution in accordance with sec_1 a sec_358 and sec_358 the aggregate basis of the distributing stock and the controlled stock in the hands of p2 will equal the aggregate basis of the distributing stock held by p2 immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each that p2 holds immediately following the distribution in accordance with sec_1 a sec_358 and sec_358 the holding_period of the controlled stock that p1 and p2 receive in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock was held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats except as expressly provided herein we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular this office has not reviewed any information pertaining to and has made no determination regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 plr-144911-07 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv the federal_income_tax consequences or characterizations of distributing’s recapitalization proposed transaction p1’s contribution of shares of controlled stock to p2 proposed transaction any of the transactions in year and distributing’s redemption of p2’s stock in year and v the federal_income_tax consequences under sec_367 resulting from any transaction described above procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative cc _________________________ alfred c bishop jr branch chief branch office of associate chief_counsel corporate sincerely
